EXHIBIT 10.1

 

ASSIGNMENT AND FIRST AMENDMENT OF LEASE

 

THIS ASSIGNMENT AND FIRST AMENDMENT OF LEASE (the "Assignment") is made and
entered into this 26th day of April, 2016 ("Assignment Date"), by and among (i)
Saul Holdings Limited Partnership, a Maryland limited partnership (hereinafter
referred to as "Landlord"); (ii) Theranostics Health, Inc., a Delaware
corporation (hereinafter referred to as "Original Tenant"); and (iii) Avant
Diagnostics, Inc., a Nevada corporation (hereinafter referred to as "Assignee").

 

WHEREAS, Landlord and Original Tenant have heretofore entered into that certain
Lease Agreement dated January 29, 2016 (the "Lease") for approximately four
thousand six hundred ninety-eight (4,698) rentable square feet of office space
known as Suite 8 ("Premises") in Phase IV of the Avenel Business Park
("Property") located at 217 Perry Parkway, Gaithersburg, Maryland 20877
("Building"), as more particularly described in said Lease; and

 

WHEREAS, Original Tenant desires to assign all of its right, title and interest
in and to the Lease unto Assignee; and

 

WHEREAS, the parties desire to amend the Lease as hereinafter provided;

 

WHEREAS, as of May 1, 2016, monthly Base Rent and Additional Rent for the first
Lease Year is $5,899.90 subject to the terms of the Lease.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto do hereby agree as follows:

 

1. ASSIGNMENT.

 

(a) Original Tenant hereby assigns all of Original Tenant's right, title and
interest in and to the Lease unto Assignee, and Assignee hereby assumes all of
the obligations of Original Tenant under said Lease to the same extent as if
Assignee were the original tenant thereunder. The foregoing Assignment includes
Original Tenant's interest in any security deposit or other security held by
Landlord to secure Original Tenant's obligations under the Lease, and Original
Tenant hereby waives and releases all rights in any such security or deposits,
it being the intention of the parties that such security or deposits be held by
Landlord to secure the performance of Assignee, as tenant under the Lease, and
that such security or deposits be and remain subject to the rights of Landlord
in such security or deposits under the Lease or otherwise at law or in equity.
The foregoing Assignment includes Original Tenant's interest in any security
deposit or other security held by Landlord to secure Original Tenant's
obligations under the Lease, and Original Tenant hereby waives and releases all
rights in any such security or deposits, it being the intention of the parties
that such security or deposits be held by Landlord to secure the performance of
Assignee, as tenant under the Lease, and that such security or deposits be and
remain subject to the rights of Landlord in such security or deposits under the
Lease or otherwise at law or in equity.

 

 1

 

 

(b) Original Tenant agrees to remain bound and fully liable for the full and
faithful performance of all covenants, obligations and acts of said Lease, as
amended hereby, notwithstanding the Assignment of the Lease.

 

(c) Landlord hereby consents to this Assignment without releasing Original
Tenant from any of their obligations under the Lease, and in the event of any
default under the terms and conditions of said Lease, Landlord shall have the
right to enforce any of the remedies provided to it thereunder against Original
Tenant or Assignee either severally or jointly at its election. Landlord's
consent to this Assignment shall not be deemed to relieve Original Tenant or
Assignee from the requirement of obtaining Landlord's consent to any further
assignment of the Lease.

 

2. NOTICES. Article 33 of the Lease captioned "Notices" is hereby modified to
provide that all notices regarding rent or other payments required or desired to
be given hereunder by either party to the other shall be sent by first class
mail, postage prepaid, or by a reputable commercial messenger service, except
that notices of default and notices related to the exercise of options or other
rights under this Lease shall be sent by certified mail, return receipt
requested or by a receipted overnight commercial messenger service (such as
Federal Express, UPS, or DHL Express) for delivery on the next following
business day. Notices sent by mail shall be deemed to be received on the date of
actual receipt by the recipient or on the date delivery is refused. Notices sent
by a receipted overnight commercial messenger service shall be deemed received
on the next business day after depositing with such delivery service. Notices to
the respective parties, and any amounts required to be paid hereunder, shall be
addressed and sent as follows:

 

 IF TO LANDLORD:

NOTICES AND CORRESPONDENCE

Saul Holdings Limited Partnership

Attention: Legal Department

7501 Wisconsin Avenue, Suite 1500E

Bethesda, Maryland 20814

Main Phone: (301) 986-6000

 

Rent, Payments, Etc.

Saul Holdings Limited Partnership

PO Box 64288

Baltimore, Maryland 21264-4288

 

 2

 

 



If to Assignee: Avant Diagnostics, Inc.

Attention: Gregg Linn

8561 East Anderson Drive, Suite 104

Scottsdale, AZ 85225

Main Phone: (480) 478-6660

     If to Original Tenant: Theranostics Health, Inc.

Attention: Ronald S. Hencin

217 Perry Parkway, Ste. 8

Gaithersburg, MD 20899

Main Phone: (301) 251-4443



 

3. FEE. Pursuant to Article 19(c) of the Lease, Landlord hereby acknowledges
receipt of One Thousand and No/100 Dollars ($1,000.00) (the "Assignment Fee")
from Assignee.

 

4.NO DEFAULT. Original Tenant hereby represents and warrants to Landlord that
as, of the Assignment Date, to the best of its knowledge, neither Landlord nor
Original Tenant is in default of its any of its respective agreements,
covenants, or obligations under the Master Lease.

 

5. EFFECTIVE DATE. This Assignment, for all purposes, shall be subject to and
effective upon the consummation of the closing for the acquisition of
substantially all of the assets of the Original Tenant by the Assignee, notice
of which shall be provided to Landlord promptly following such closing.

 

6. MISCELLANEOUS. Except as specifically modified hereby, the Lease shall remain
in full force and effect in accordance with the terms contained therein and is
hereby ratified, approved and confirmed in all respects. Any agreement,
obligation or liability made, entered into or incurred by or on behalf of
Landlord binds only its property and no shareholder, trustee, officer, director,
employee, partner or agent of the Landlord assumes or shall be held to any
liability therefor. The provisions of this Assignment to Lease shall be binding
upon the parties hereto, their successors, and to the extent permitted under the
Lease, their assigns. The submission of this Assignment for examination does not
constitute an agreement, an option or an offer, and this Assignment becomes
effective only upon execution and delivery thereof by Landlord. Neither party
shall have any legal obligation to the other in the event that the Assignment
contemplated herein is not consummated for any reason. Discussions between the
parties respecting the proposed Assignment described herein, shall not serve as
a basis for a claim against either party or any officer, director or agent of
either party. Captions and headings are for convenience and reference only and
shall not in any way define, limit or describe the scope or content of any
provision of this Assignment. Whenever in this Assignment (i) any printed
portion, or any part thereof, has been stricken out, or (ii) any portion of the
Lease (as the same may have been previously amended) or any part thereof, has
been modified or stricken out, then, in either of such events, whether or not
any replacement provision has been added, this Assignment and the Lease shall
hereafter be read and construed as if the material so stricken out were not
included, and no implication shall be drawn from the text of the material so
stricken out which would be inconsistent in any way with the construction or
interpretation which would be appropriate if such material had never been
contained herein or in the Lease. The Exhibits referred to in this Assignment
and attached hereto are a substantive part of this Assignment and are
incorporated herein by reference. If drafts of this Assignment or other
communications between the parties were sent by email or other electronic
methods, then the following additional provisions shall also apply: (i) any
typewritten signature included with any e-mail or any document attached to any
email is not an electronic signature within the meaning of Electronic Signatures
in Global and National Commerce Act or any other law of similar import,
including without limitation, the Uniform Electronic Transactions Act ("UETA"),
as the same may be enacted in any State, (ii) any transmission of this
Assignment is not intended as an "electronic signature" to a "record" of such
transaction (as those terms are defined under UETA); instead, it is Landlord's
intention that a record of such transaction shall be created only upon
manually-affixed original signatures on an original document, and (iii) the
final, definitive version of this Assignment shall be created by Landlord (the
"Final Draft"), and Original Tenant authorizes Landlord to affix to the Final
Draft the original, manually executed signature pages attached by Original
Tenant to the executed document submitted by Original Tenant to Landlord.

 

 3

 

 

6. INTERPRETATION. The submission of this Assignment for examination does not
constitute an agreement, an option or an offer, and this Assignment becomes
effective only upon execution and delivery thereof by Landlord. Neither party
shall have any legal obligation to the other in the event that the Assignment
contemplated herein is not consummated for any reason. Discussions between the
parties respecting the proposed Assignment described herein, shall not serve as
a basis for a claim against either party or any officer, director or agent of
either party. Captions and headings are for convenience and reference only and
shall not in any way define, limit or describe the scope or content of any
provision of this Assignment. Except as otherwise provided herein, capitalized
terms shall have the same meaning as set forth in the Lease. Whenever in this
Assignment (i) any printed portion, or any part thereof, has been stricken out,
or (ii) any portion of the Lease (as the same may have been previously amended)
or any part thereof, has been modified or stricken out, then, in either of such
events, whether or not any replacement provision has been added, this Assignment
and the Lease shall hereafter be read and construed as if the material so
stricken out were not included, and no implication shall be drawn from the text
of the material so stricken out which would be inconsistent in any way with the
construction or interpretation which would be appropriate if such material had
never been contained herein or in the Lease. The Exhibits referred to in this
Assignment and attached hereto are a substantive part of this Assignment and are
incorporated herein by reference.

 

IN WITNESS WHEREOF, the parties hereto do hereby execute this Assignment under
seal on the day and year first above written.

 

 



ATTEST:

LANDLORD: Saul Holdings Limited Partnership

By: Saul Centers, Inc., General Partner

 

    /s/ Amy E. Spencer  By/s/ J. Page Lansdale

 

 

Printed Name:

J. Page Lansdale

 

 

Title:

President & Chief Operating Officer

 

 

 

 

 



 

 



[REMAINDER OF PAGE INTENTIONALLY BLANK]

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

  

 5

 

 



ATTEST/WITNESS:

ORIGINAL TENANT: Theranositics Health, Inc.

 

     By/s/ Ronald S. Hencin

 

 

Printed Name:

Ronald S. Hencin

 

 

Title:

VP Business Development

 

 

 

Tenant's Tax Identification Number:

 

26-4136417



 

STATE OF MARYLAND:

 

: ss.

 

COUNTY OF MONTGOMERY:

 

On this, the 19th day of April, 2016, before me, a notary public in and for the
state and county aforesaid, personally appeared Ronald S. Hencin (name) who
acknowledged himself/herself to be the VP Business Development (title) of the
corporation which executed the foregoing, and that he/she as such officer(s),
being authorized to do so, executed the foregoing instrument for the purposes
therein contained by signing the name of the corporation as such officer.

 

IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the County and State aforesaid, the day and year first above written.

 

/s/ Tamara Henry                                               

Notary Public

 

3/9/2020                                                              

My term expires:

(SEAL)

  

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

  





 6

 

 



ATTEST/WITNESS:ASSIGNEE: Avant Diagnostics, Inc.

 

    /s/ Melanie D. LinnBy/s/ Gregg Linn

 

 

Printed Name:

Gregg Linn

 

 

Title:

CEO/President

 

 

 

Tenant's Tax Identification Number:

 

27-1062556



 

STATE OF ARIZONA:

 

: ss.

 

COUNTY OF MARICOPA:

 

On this, the 18th day of April, 2016, before me, a notary public in and for the
state and county aforesaid, personally appeared Gregg A. Linn (name) who
acknowledged himself/herself to be the CEO/President (title) of the corporation
which executed the foregoing, and that he/she as such officer(s), being
authorized to do so, executed the foregoing instrument for the purposes therein
contained by signing the name of the corporation as such officer.

 

IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the County and State aforesaid, the day and year first above written.

 

/s/ Mikhail Balakirskty                                                         

Notary Public

 

02/08/2019                                                                               

My term expires:

(SEAL)

 

 

7

--------------------------------------------------------------------------------